Powell, J.
1. Though a summons issued- by a justice of the peace names a number of defendants, only such as are served, or voluntarily appear and plead, become parties to the case. In the case at bar, though the summons designated more than one defendant, it affirmatively appears that only one appeared and pleaded, and there is- no evidence that the others were served. The verdict is in terms a finding as between the defendant who appeared and the plaintiff. The court did not err in refusing to dismiss the certiorari brought by the plaintiff, on the ground that the bond was payable only to the defendant in whose favor the verdict was rendered, and not also in favor of the other defendants named in the summons. For a similar reason, failure to serve the other persons with notice of the sanction of the certiorari was not cause for a dismissal of the certiorari.
2. The judge of the superior court did not err in granting a new trial.

Judgment affirmed.